DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 7-8, 12, 14 and 18 have been amended. Claim 21 has been added. Claims 1-21 are pending. 

Response to Arguments
Summary of the applicant’s remarks, see pages 10-11, regarding amended claim 1:
Claim 1 is amended to recite “transmitting, at a first wireless communication device, an
announcement frame indicating a broadcast or multicast service period to a plurality of second
wireless communication devices, wherein the announcement frame indicates (i) an end time of the broadcast or multicast service period and (ii) by an indicator in the announcement frame an order of a sequence of frames to be directed to the plurality of second wireless communication devices, each of the sequence of frames to be directed to a respective one of the plurality of second wireless communication devices, wherein the announcement frame does not solicit an acknowledgement; transmitting, at the first wireless communication device using a directional antenna pattern, each frame of the sequence of frames to the respective one of the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame.”

FIG. 2 of Trainin discloses an announcement traffic indication message (ATIM) 200 transmitted to a station followed by a respective acknowledgment from the station. Another ATIM is transmitted to another station and after the acknowledgement is received the station. 	ATIM does not disclose the claimed announcement frame. 
The claimed announcement frame comprises “(i) an end time of the broadcast or multicast service period and (ii) by an indicator in the announcement frame an order of a sequence of frames to be directed to the plurality of second wireless communication devices.”
The ATIM has no indication of the end time of a service period or indicator of an order of a sequence of frames. 
the claimed announcement frame does not solicit an acknowledgement which the ATIM in Trainin does solicit. 
Trainin does not disclose or suggest “the announcement frame does not solicit an acknowledgement; transmitting, at the first wireless communication device using a directional antenna pattern, each frame of the sequence of frames to the respective one of the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame.”

Claim 1 recites “transmitting, at the first wireless communication device using a directional antenna pattern, each frame of the sequence of frames to the respective one of the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame.” 
Trainin does not disclose or suggest transmitting the claimed sequence according to the order of the sequence of frames indicated in the announcement frame. 
FIG. 2 discloses transmission of announcement frames but does not disclose any sequence of frames transmitted by the AP in an order indicated by another frame. 
Trainin does not disclose or suggest “transmitting, at the first wireless communication device using a directional antenna pattern, each frame of the sequence of frames to the respective one of the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame.”

Claims 12, 18 are amended to recite limitations similar to that of claim 1.
Response: 
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

E.g. Trainin discloses:
[0019] An 802.11ay frame may be configured for transmitting a number of spatial streams, which may be in accordance with MU-MIMO. In other embodiments, the master station 102, and/or wireless STA 104 may also implement different technologies such as code division multiple access (CDMA) 2000, CDMA 2000 IX, CDMA 2000 Evolution-Data Optimized (EV-DO), Interim Standard 2000 (IS-2000), Interim Standard 95 (IS-95), Interim Standard 856 (IS-856), Long Term Evolution (LTE), Global System for Mobile communications (GSM), Enhanced Data rates for GSM Evolution (EDGE), GSM EDGE (GERAN), IEEE 802.16 (i.e., Worldwide Interoperability for Microwave Access (WiMAX)), BlueTooth®, or other technologies.
[0020] Some embodiments relate to 802.11ay communications. In accordance with some IEEE 802.11 ay embodiments, a master station 102 may operate as a master station which may be arranged to contend for a wireless medium (e.g., during a contention period) to receive exclusive control of the medium following a multiple access technique such as CSMA/CD, OFDMA or MU-MIMO. In some embodiments, the multiple-access technique used during the TxOP (transmit opportunity) may be under contention-based access periods (CBAP), scheduled OFDMA technique, although this is not a requirement. In some embodiments, the multiple access technique may be a space-division multiple access (SDMA) technique.
[0021] FIG. 2 illustrates announcement traffic indication message (ATIM) frame 200 delivery by a master station 102, referred to hereinafter as an AP 102.
[0022] As shown in FIG. 2, frame delivery includes a beacon transmission interval (BTI). The BTI may contain multiple beacon frames 202, each transmitted by the AP 102 in a different sector to cover all possible directions. Example directions may include directions shown in FIG. 1, for example one direction to cover STA A 104 and STA B 104, and a second direction to cover STA C 104, as well as any other directions not shown in FIG. 1. The association beamforming training (A-BFT) interval is used by STAs 104 to train their antenna sector for communication with the AP 102. During the A-BFT interval, STAs 104 may send a series of sector sweep (SSW) frames to APs 102 204 over different antenna sectors to find the one that provides the best signal quality. A Data Transmission Interval (DTI) may contain one or more CBAPs, (not shown in FIG. 2) and scheduled service periods (SPs, not shown in FIG. 2) in which STAs 104 exchange data frames.
[0025] As shown in FIG. 2, when an AP 102 unicasts ATIM messages 200 to each associated STA 104, substantial overhead may be created because backoff (BOFF) time 210 and collision resolution and prevention are needed during each ATIM transmission. Furthermore, unicasting to a large number of STAs 104 can lead to reduced power savings because the total AW 206 duration increases and STAs 104 are awakened and remain awake for the AW 206 duration.
[0026] Embodiments address these and other concerns by allowing an AP 102 to transmit multiple group-addressed ATIMs 200 in different directions. Group-addressed ATIMs (as with other group-addressed messages) include specific encoding of the address field that makes it group-addressed versus unicast addressing, and group-addressed frames can be received therefore, by multiple STAs. Each transmission may be separated by a reduced interframe space (RIFS). The number of such frames to wake up associated STAs 104 is equal to number of directions in which the STAs 104 are placed relative to the AP 102 (e.g., two directions in FIG. 1). Accordingly, the number of ATIM frames transmitted may be substantially lower than the case in which a unicast frame is sent to each STA 104. For example, in embodiments, the number of ATIM frames transmitted is limited to be less than equal to the number of directions in which the AP 102 transmits. As a result, in embodiments, the duration of the AW may be reduced, providing power savings. Additionally, reliability of group-addressed ATIM frames may be enhanced through usage of DMG control mode modulation and coding schemes to transmit group-addressed ATIM frames.
[0029] For example, when the communication device 300 is acting as a PCP or AP 102 (FIG. 1), with reference to FIG. 4, the processing circuitry 302 may detect a starting point 400 of an AW 402. The processing circuitry 302 may encode (or initiate transmission of) a first ATIM 404 for directional transmission, after no more than a point coordination function (PCF) interframe space (PIFS) 406 subsequent to the starting point, over a first beamformed link to a first STA (e.g., STA A 104 (FIG. 1). The processing circuitry 302 may encode a second ATIM 404 for directional transmission subsequent to directional transmission of the first ATIM, within the AW 402 and in a different direction than the directional transmission of the first ATIM 404, over a second beamformed link to a second STA (e.g., STA C 104). In embodiments, the amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space (SIFS), or equal to a reduced interframe space (RIFS) 410.
[0030] In embodiments, at least one of the first ATIM 404 and the second ATIM 404 is addressed to a group of two or more STAs and these are received by the STAs as received ATIMs 412. For example, FIG. 4 depicts that STA A and STA B receive the first group-addressed ATIM 404. An ATIM addressed to a group of two or more STAs is configured to wake each STA in the group of two or more STAs. For example, STA A 104 and STA B 104 may wake upon receiving the first group addressed ATIM 404. In embodiments, the group-addressed ATIM frames are sent to multiple STAs to wake the STAs up to receive group-addressed data frames.
[0068] The AP/PCP 102 may directionally transmit any number of group-addressed ATIMs to groups of STAs. The number of group-addressed ATIMs may be limited by the number of directions in which the AP/PCP 102 can transmit. For example, the number of group-addressed ATIMs may be limited by the number of directional antennas. These groups of STAs may be grouped according to their relative direction from the AP/PCP. Each ATIM may be separated by no more than an RIFS (which is in turn smaller than an SIFS), and the ATIMs may all be transmitted within one AW, to wake each STA served by the AP/PCP.
[0069] announcement traffic indication message (ATIM)
[0089] In Example 21, the subject matter of any of Examples 19-20 can include wherein the first ATIM includes a duration field that indicates an ending point in time of a sequence including the first ATIM, the second ATIM.
Claim 21. The method of claim 19, wherein the first ATIM includes a duration field that indicates an ending point in time of a sequence including the first ATIM, the second ATIM.

	As seen above, to understand the mapping provided, in the office action, at least the above portions of the base reference, would need to be carefully reviewed, as well as all of the base reference.
	The above portions, of the base reference, explain that, in Figure 2, a multicast operation would be utilized to communicate with multiple stations, located in the same general direction. This would be more efficient than what is shown. Also, quickly, afterwards, in a different direction, other multiple stations will be communicated with. Therefore, it is obvious that there is no time for ACKs from the stations. 
	Furthermore, the base reference explains: 
[0022] As shown in FIG. 2, frame delivery includes a beacon transmission interval (BTI). The BTI may contain multiple beacon frames 202, each transmitted by the AP 102 in a different sector to cover all possible directions. Example directions may include directions shown in FIG. 1, for example one direction to cover STA A 104 and STA B 104, and a second direction to cover STA C 104, as well as any other directions not shown in FIG. 1. The association beamforming training (A-BFT) interval is used by STAs 104 to train their antenna sector for communication with the AP 102. During the A-BFT interval, STAs 104 may send a series of sector sweep (SSW) frames to APs 102 204 over different antenna sectors to find the one that provides the best signal quality. A Data Transmission Interval (DTI) may contain one or more contention-based access periods CBAPs, (not shown in FIG. 2) and scheduled service periods (SPs, not shown in FIG. 2) in which STAs 104 exchange data frames.
	As seen above, a Data Transmission Interval (DTI) may contain one or more contention-based access periods CBAPs, (not shown in FIG. 2) and scheduled service periods (SPs, not shown in FIG. 2) in which STAs 104 exchange data frames.
	As seen above, the scheduled service periods are not shown in FIG. 2. 
	From the above teachings, it is obvious that during the scheduled service periods, the same sequence as shown e.g. in FIG. 2, would be followed. There is a reason that, a particular sequence was chosen for the ATIM frames; it is expected that, the succeeding frames would follow the same steps as the ATIM frames. FIG. 2 shows the ACKs would be provided in the succeeding frames.
	As seen above, there are multiple embodiments, provided by the base reference. At least some of these embodiments, would render the claimed features, obvious.

Summary of the applicant’s remarks, see page 12, regarding claim 5:
Claim 5 recites “receiving an acknowledgement frame in response to the each of the sequence of frames comprises receiving the acknowledgement frame in response to the each of the sequence of frames, after transmitting all of the sequence of frames to be directed to the plurality of second wireless communication devices.” 
Disagrees: element 208 of Trainin discloses claim 5. 
Trainin discloses a pattern of transmitting an ATIM followed by receiving an acknowledgment, 
rather than, transmitting all of the ATIMs and after transmitting all the ATIMs then receiving the acknowledgements. 
Trainin does not disclose or suggest “receiving an acknowledgement frame in response to the each of the sequence of frames comprises receiving the acknowledgement frame in response to the each of the sequence of frames, after transmitting all of the sequence of frames to be directed to the plurality of second wireless communication devices.”
Response: 
	Applicant states: Trainin discloses a pattern of transmitting an ATIM followed by receiving an acknowledgment, 
rather than, 
transmitting all of the ATIMs and after transmitting all the ATIMs then receiving the acknowledgements.
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
	There are a finite number, namely two, of identified, predictable solutions, the first: transmitting an ATIM followed by receiving an acknowledgment, and the second: after transmitting all the ATIMs then receiving the acknowledgements; both of these solutions are with a reasonable expectation of success, namely that, the acknowledgements are received. 

Summary of the applicant’s remarks, see pages 12-13, regarding amended claim 7 and 14: The amended feature, is not disclosed.
Claim 7 is amended to recite “transmitting a polling frame after transmitting the sequence of frames to trigger transmission of the sequence of acknowledgement frames from the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame.” 
Paragraph 153 of Wang discloses an AP transmitting a poll message after a link establishment to a station which causes the station to transmit a service period request (SPR) containing a channel time requirement; 
rather than, transmitting the poll message after transmitting a sequence of frames which triggers transmitting acknowledgement frames where the order of sequence of frames specifies an order of transmission of the sequence of acknowledgement frames. 
Wang does not disclose or suggest “transmitting a polling frame after transmitting the sequence of frames to trigger transmission of the sequence of acknowledgement frames from the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame.” 
Claim 14 is amended in a manner similar to claim 7.
Response: 
See the mapping and new explanation, below.
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Dependent claims, inherit all of the limitations, of their parent claims. 
Applicant states: Paragraph 153 of Wang discloses an AP transmitting a poll message after a link establishment to a station which causes the station to transmit a service period request (SPR) containing a channel time requirement;
The station transmitting a service period request containing a channel time requirement; is a form of acknowledgement. 

Summary of the applicant’s remarks, see page 13, regarding amended claim 8:
The amended feature, is not disclosed.
Claim 8 recites “two adjacent frames in the sequence of frames are separated by an inter-frame spacing time interval that is shorter than a short inter-frame space SIFS and the
announcement frame is a different type of frame from each of the sequence of frames.” 
paragraph 70 of Trainin discloses an “amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space (SIFS)”,
which is different from an amount of time between transmission of frames different from announcement frames being smaller than a SIFS.
Response: 
See the mapping and new explanation, below.
Examples of rationales that support a conclusion of obviousness include:
Use of known technique to improve similar devices (methods, or products) in the same way: the known technique of “amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space (SIFS)”, has been utilized to improve similar devices, methods, or products, of amount of time between transmissions is smaller than a short interframe space (SIFS), in the same way. This would apply to all types of frame.
 
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Similar explanation, provided above, is applicable to this rationale, as well. 

Regarding the new dependent claim 21. The method of claim 1, wherein the indicator is an index mapping to the order of the sequence of frames in a lookup table stored at the plurality of second wireless devices.
The interpretation, according to the disclosure, is: specification as filed, page 22, [0075] In some implementations, the broadcast announcement 502 specifies the end time of the last frame to STA n 520-n and the end time of the broadcast SP 515. In some implementations, the broadcast announcement 502 includes an indicator of the order of sequential frames to different STAs (e.g., the broadcast or data frames 504-1, 504-2, . . . , 504-n (collectively, 504) to STAs 520-1, 520-2, . . . 520-n, respectively). The indicator can be an explicit array or sequence, an index mapping to an order in a lookup table stored at the STAs, or a value indicating the order is the same as a previously defined one (e.g., a default order or an order specified in a previously transmitted broadcast announcement 502). Additional or different implementations are possible.
In engineering terms, the above passage is interpreted as: 
The broadcast announcement 502 includes an indicator of the order of sequential frames to different STAs (e.g., the broadcast or data frames 504-1, 504-2, . . . , 504-n (collectively, 504) to STAs 520-1, 520-2, . . . 520-n, respectively). 
The indicator can be an explicit array or sequence, an index mapping to an order in a lookup table stored at the STAs. 

	Therefore, the broadcast announcement 502 includes an indicator of the order of different STAs (e.g., STAs 520-1, 520-2, . . . 520-n, respectively).
The indicator can be an explicit array or sequence (e.g., Stations 520-1, 520-2, . . . 520-n), an index mapping to an order in a lookup table stored at the STAs (e.g., index 1 maps to Station 520-1, index 2 maps to Station 520-2, . . . index n maps to Station 520-n). 

Information Disclosure Statement
For the record, applicant is requested to file an IDS, containing the prior arts considered in the parent application. (This is a carry over, from the previous office action, mailed 12/10/2021.)

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number US 10581627 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trainin (US 20170353923 A1), in view of Wang (US 20180206139 A1).

Claim 1. Trainin teaches a method comprising: transmitting, at a first wireless communication device (figure 1, master station 102), an announcement frame ([0006] FIG. 2 illustrates an announcement traffic indication message ATIM frame delivery by an access point AP) indicating a broadcast or multicast service period to a plurality of second wireless communication devices (figure 1, stations A B C 104), wherein the announcement frame indicates (i) an end time of the broadcast or multicast service period and (ii) by an indicator in the announcement frame ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) an order of a sequence of frames to be directed to the plurality of second wireless communication devices, each of the sequence of frames to be directed to a respective one of the plurality of second wireless communication devices (FIG. 2), wherein the announcement frame does not solicit an acknowledgement ([0026] AP 102 to transmit multiple group-addressed ATIMs 200 in different directions. Group-addressed ATIMs, as with other group-addressed messages, include specific encoding of the address field that makes it group-addressed, and group-addressed frames can be received therefore, by multiple STAs. [0029] amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space SIFS) (Examiner note: since frame is being, simultaneously, sent to multiple stations, in one direction; and, next, within a time smaller than a short interframe space, similarly, in a different direction; there would be no time to receive acknowledgements); 
transmitting, at the first wireless communication device using a directional antenna pattern, each frame of the sequence of frames to the respective one of the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame (FIG. 2 elements 200) ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) (Examiner note: see the response to the argument’s section, above, regarding engineering interpretation of how FIG. 2 would be extended regarding what is explicitly not shown in FIG. 2); and receiving, at the first wireless communication device from the respective one of the plurality of second wireless communication devices, an acknowledgement frame in response to the each of the sequence of frames (FIG. 2 elements 208) ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) (Examiner note: see the response to the argument’s section, above, regarding engineering interpretation of how FIG. 2 would be extended regarding what is explicitly not shown in FIG. 2). 
Trainin does not explicitly disclose the underlined feature above, namely broadcast or multicast.
Trainin does not explicitly disclose broadcast or multicast.
As seen above Trainin discloses a service period.
However, Wang discloses broadcast or multicast ([0132] FIG. 4 is a diagram of an example signaling procedure for Relay DMG Station RDS selection for range extension 400 involving a S-REDS 401, a PCP/AP 402, a first RDS 403, a second RDS 404, and a D-REDS 405. In this example, the PCP/AP 402 may announce a service period SP 410 to the S-REDS 401, D-REDS 405, and also each known RDS 403, 404 in a quasi-omni broadcasting manner to perform beamform BF training processing 415. [0140] FIG. 9 is a diagram of an example signaling procedure for a link setup for range extension 900. FIG. 9 shows an example link setup procedure between an S-REDS 901 and a D-REDS 902 through an RDS 903, with assistance from an AP/PCP 904. Initially, the S-REDS 901 may determine the identity of a capable D-REDS 902 by transmitting an Information Request message 905 to the AP/PCP 904 with the Subject Address field set to the Broadcast address. In response, the AP/PCP 604 may transmit an Information Response message 907 with the identities and capabilities of all BSS/PBSS members. The S-REDS 901 may transmit a Relay Link Setup Request 909 to the AP/PCP 904. The Relay Link Setup Request 909 may include an indicator that indicates the D-REDS 902 as the destination STA. The AP/PCP 904 may transmit an Extended Schedule 911 to the S-REDS 901. The Extended Schedule 911 may include a BF training field set to 1 and a destination AID field that indicates the D-REDS 902. The AP/PCP 904 may also transmit an Extended Schedule 913 to the D-REDS 902. The Extended Schedule 913 may include a BF training field set to 1 and a destination AID field that indicates the S-REDS 901).
(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Wang with Trainin; the motivation is to set up directional multigigabit range extensions utilizing relayed links. E.g. see Wang (0003] In IEEE 802.11ad-2012, Very High Throughput using the 60 Gigahertz GHz band has been introduced. Wide bandwidth spectrum at 60 GHz is available, thus enabling very high throughput operation. IEEE 802.11ad supports up to 2 GHz operating bandwidths and the data rate can reach up to 6 Gigabits per second Gbps. Since the propagation loss at 60 GHz is more significant than at the 2.4 GHz and 5 GHz bands, beamforming has been adopted in IEEE 802.11ad as a means to extend the coverage range. Another feature of the IEEE 802.11ad amendment is the addition of a scheduled channel access mode in addition to contention-based access. This allows an AP and STA to gain predictable access to the channel. Further, in addition to the IBSS, the IEEE 802.11ad introduced the concept of a Personal Basic Service Set PBSS as an ad-hoc network. Similar to the IBSS, the PBSS is a type of IEEE 802.11 local area network LAN in which STAs communicate directly with each other. In contrast to the IBSS, in the PBSS one STA assumes the role of the PBSS control point PCP)
Therefore, the combination of Wang with Trainin, discloses the combination of the above limitations.

Claim 2. Trainin in view of Wang teach the method of claim 1, and (In Trainin) transmitting the announcement frame comprises transmitting the announcement frame using a quasi-omni-directional antenna pattern ([0051] The antennas 310 may comprise one or more directional or omnidirectional antennas, including, for example, dipole antennas, monopole antennas, patch antennas, loop antennas, microstrip antennas or other types of antennas suitable for transmission of RF signals. In some multiple-input multiple-output MIMO embodiments, the antennas 310 may be effectively separated to take advantage of spatial diversity and the different channel characteristics that may result). 

Claim 3. Trainin in view of Wang teach the method of claim 1, and (In Trainin) transmitting the announcement frame comprises: transmitting the announcement frame that is aggregated with data frames to the plurality of second wireless communication devices before a start of the broadcast or multicast service period ([0022] As shown in FIG. 2, frame delivery includes a beacon transmission interval BTI. The BTI may contain multiple beacon frames 202, each transmitted by the AP 102 in a different sector to cover all possible directions. Example directions may include directions shown in FIG. 1, for example one direction to cover STA A 104 and STA B 104, and a second direction to cover STA C 104, as well as any other directions not shown in FIG. 1. The association beamforming training A-BFT interval is used by STAs 104 to train their antenna sector for communication with the AP 102. During the A-BFT interval, STAs 104 may send a series of sector sweep SSW frames to APs 102 204 over different antenna sectors to find the one that provides the best signal quality. A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames). 

Claim 4. Trainin in view of Wang teach the method of claim 1, and (In Trainin) the announcement frame further indicates an end time of a last frame in the sequence of frames within the broadcast or multicast service period ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames). 

Claim 5. Trainin in view of Wang teach the method of claim 1, and (In Trainin) receiving an acknowledgement frame in response to the each of the sequence of frames comprises receiving the acknowledgement frame in response to the each of the sequence of frames, after transmitting all of the sequence of frames to be directed to the plurality of second wireless communication devices (FIG. 2 elements 208). 

Claim 6. Trainin in view of Wang teach the method of claim 1, and (In Trainin) the acknowledgement frame in response to the each of the sequence of frames is one of a sequence of acknowledgement frames from the plurality of second wireless communication devices; and wherein receiving an acknowledgement frame in response to the each of the sequence of frames comprises receiving the sequence of acknowledgement frames from the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame (FIG. 2 elements 208). 

Claim 7. Trainin in view of Wang teach the method of claim 1, and the acknowledgement frame in response to the each of the sequence of frames is one of a sequence of acknowledgement frames from the plurality of second wireless communication devices; and the method further comprising transmitting a polling frame after transmitting the sequence of frames to trigger transmission of the sequence of acknowledgement frames from the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame ([0039] FIG. 29 eRDS poll frame format. [0058] FIG. 48 Multi -Relay Poll frame format. [0153] FIG. 13 is a signaling procedure for range extension and polled data transfer 1300. A link is established 1305 between an S-REDS 1310 and a D-REDS 1315 via an RDS 1320. FIG. 13 shows the procedure for data transfer where the nodes are first polled by a AP/PCP 1325 transmitting a Poll message 1330. This follows the device discovery, association and RDS selection steps. Each STA, upon receiving the Poll message 1330 from the AP/PCP 1325, transmits a Service Period Request SPR 1335 containing its channel time requirement. The SPR message 1335 includes multiple Dynamic Allocation Info fields, for different data queues. This information enables the AP/PCP 1325 to prioritize channel access according to queue occupancy across multiple STAs. In Wang). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 8. Trainin in view of Wang teach the method of claim 1, and (In Trainin) two adjacent frames in the sequence of frames are separated by an inter-frame spacing time interval that is shorter than a short inter-frame space SIFS ([0070] an amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space SIFS). 
	Trainin in view of Wang do not explicitly disclose: the announcement frame is a different type of frame from each of the sequence of frames.
Examples of rationales that support a conclusion of obviousness include:
Use of known technique to improve similar devices (methods, or products) in the same way: the known technique of “amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space (SIFS)”, has been utilized to improve similar devices, methods, or products, of amount of time between transmissions is smaller than a short interframe space (SIFS), in the same way. This would apply to all types of frame.
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Similar explanation, provided above, is applicable to this rationale, as well. 

Claim 9. Trainin in view of Wang teach the method of claim 1, and at least each of the plurality of second wireless communication devices serves as a relay between the first wireless communication device and at least one third wireless communication device, the method further comprising: transmitting, by the at least one of the plurality of second wireless communication devices, the frame to be directed to the at least one third wireless communication device, after a last acknowledgement frame has been transmitted, according to the order of the sequence of frames indicated in the announcement frame ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the RDS 903 is a relay. In Wang). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 10. Trainin in view of Wang teach the method of claim 1, and at least each of the plurality of second wireless communication devices serves as a relay between the first wireless communication device and at least one third wireless communication device, the method further comprising: transmitting, by the at least one of the plurality of second wireless communication devices using spatial reuse, the frame to be directed to the at least one third wireless communication device, simultaneously with transmitting, by the first wireless communication device, one of the sequence of frames to a respective one of the plurality of second wireless communication devices ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the RDS 903 is a relay. In Wang). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 12. Trainin teaches a device including: a transceiver; processor electronics coupled with the transceiver; and a non-transitory computer-readable storage medium coupled to the processor electronics and storing programming instructions for execution by the processor electronics (figures 5,6), wherein the programming instructions instruct the processor electronics to operate the transceiver to: receive, from a first wireless communication device (figure 1, master station 102), an announcement frame ([0006] FIG. 2 illustrates an announcement traffic indication message ATIM frame delivery by an access point AP) indicating a broadcast or multicast service period to a plurality of second wireless communication devices (figure 1, stations A B C 104), the device being one of the plurality of second wireless communication devices, wherein the announcement frame indicates (i) an end time of the broadcast or multicast service period, (ii) an end time of a last frame in a sequence of frames within the broadcast or multicast service period, and (iii) by an indicator in the announcement frame ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) an order of the sequence of frames to be directed to the plurality of second wireless communication devices, each frame of the sequence of frames to be directed to a respective one of the plurality of second wireless communication devices (FIG. 2), wherein the announcement frame does not solicit an acknowledgement ([0026] AP 102 to transmit multiple group-addressed ATIMs 200 in different directions. Group-addressed ATIMs, as with other group-addressed messages, include specific encoding of the address field that makes it group-addressed, and group-addressed frames can be received therefore, by multiple STAs. [0029] amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space SIFS) (Examiner note: since frame is being, simultaneously, sent to multiple stations, in one direction; and, next, within a time smaller than a short interframe space, similarly, in a different direction; there would be no time to receive acknowledgements); receive, from the first wireless communication device, a frame of the sequence of frames to be directed to the device, according to the order of the sequence of frames indicated in the announcement frame (FIG. 2 elements 200) ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) (Examiner note: see the response to the argument’s section, above, regarding engineering interpretation of how FIG. 2 would be extended regarding what is explicitly not shown in FIG. 2); and transmit, to the first wireless communication device, an acknowledgement frame in response to receiving the frame to be directed to the device, according to the order of the sequence of frames indicated in the announcement frame (FIG. 2 elements 208) ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) (Examiner note: see the response to the argument’s section, above, regarding engineering interpretation of how FIG. 2 would be extended regarding what is explicitly not shown in FIG. 2). 
Trainin does not explicitly disclose the underlined feature above, namely broadcast or multicast.
Trainin does not explicitly disclose broadcast or multicast.
As seen above Trainin discloses a service period.
However, Wang discloses broadcast or multicast ([0132] FIG. 4 is a diagram of an example signaling procedure for Relay DMG Station RDS selection for range extension 400 involving a S-REDS 401, a PCP/AP 402, a first RDS 403, a second RDS 404, and a D-REDS 405. In this example, the PCP/AP 402 may announce a service period SP 410 to the S-REDS 401, D-REDS 405, and also each known RDS 403, 404 in a quasi-omni broadcasting manner to perform beamform BF training processing 415. [0140] FIG. 9 is a diagram of an example signaling procedure for a link setup for range extension 900. FIG. 9 shows an example link setup procedure between an S-REDS 901 and a D-REDS 902 through an RDS 903, with assistance from an AP/PCP 904. Initially, the S-REDS 901 may determine the identity of a capable D-REDS 902 by transmitting an Information Request message 905 to the AP/PCP 904 with the Subject Address field set to the Broadcast address. In response, the AP/PCP 604 may transmit an Information Response message 907 with the identities and capabilities of all BSS/PBSS members. The S-REDS 901 may transmit a Relay Link Setup Request 909 to the AP/PCP 904. The Relay Link Setup Request 909 may include an indicator that indicates the D-REDS 902 as the destination STA. The AP/PCP 904 may transmit an Extended Schedule 911 to the S-REDS 901. The Extended Schedule 911 may include a BF training field set to 1 and a destination AID field that indicates the D-REDS 902. The AP/PCP 904 may also transmit an Extended Schedule 913 to the D-REDS 902. The Extended Schedule 913 may include a BF training field set to 1 and a destination AID field that indicates the S-REDS 901).
(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Wang with Trainin; the motivation is to set up directional multigigabit range extensions utilizing relayed links. E.g. see Wang (0003] In IEEE 802.11ad-2012, Very High Throughput using the 60 Gigahertz GHz band has been introduced. Wide bandwidth spectrum at 60 GHz is available, thus enabling very high throughput operation. IEEE 802.11ad supports up to 2 GHz operating bandwidths and the data rate can reach up to 6 Gigabits per second Gbps. Since the propagation loss at 60 GHz is more significant than at the 2.4 GHz and 5 GHz bands, beamforming has been adopted in IEEE 802.11ad as a means to extend the coverage range. Another feature of the IEEE 802.11ad amendment is the addition of a scheduled channel access mode in addition to contention-based access. This allows an AP and STA to gain predictable access to the channel. Further, in addition to the IBSS, the IEEE 802.11ad introduced the concept of a Personal Basic Service Set PBSS as an ad-hoc network. Similar to the IBSS, the PBSS is a type of IEEE 802.11 local area network LAN in which STAs communicate directly with each other. In contrast to the IBSS, in the PBSS one STA assumes the role of the PBSS control point PCP).
Therefore, the combination of Wang with Trainin, discloses the combination of the above limitations.

Claim 13. Trainin in view of Wang teach the device of claim 12, and (In Trainin) the programming instructions instruct the processor electronics to operate the transceiver to: decode, from the announcement frame, an end time of a last frame in the sequence of frames within the broadcast or multicast service period; and transmit, to the first wireless communication device, the acknowledgement frame in response to receiving the frame to be directed to the device according to the order of the sequence of frames indicated in the announcement frame after the end time of the last frame in the sequence of frames within the broadcast or multicast service period (FIG. 2 elements 208). 

Claim 14. Trainin in view of Wang teach the device of claim 12, and the programming instructions instruct the processor electronics to operate the transceiver to: receive a polling frame after receipt of the sequence of frames for triggering transmission of a sequence of acknowledgement frames from the plurality of second wireless communication devices according to the order of the sequence of frames indicated in the announcement frame; and transmit, to the first wireless communication device, the acknowledgement frame in response to receiving the frame to be directed to the device, according to the order of the sequence of frames indicated in the announcement frame after receiving the polling frame ([0039] FIG. 29 eRDS poll frame format. [0058] FIG. 48 Multi -Relay Poll frame format. [0153] FIG. 13 is a signaling procedure for range extension and polled data transfer 1300. A link is established 1305 between an S-REDS 1310 and a D-REDS 1315 via an RDS 1320. FIG. 13 shows the procedure for data transfer where the nodes are first polled by a AP/PCP 1325 transmitting a Poll message 1330. This follows the device discovery, association and RDS selection steps. Each STA, upon receiving the Poll message 1330 from the AP/PCP 1325, transmits a Service Period Request SPR 1335 containing its channel time requirement. The SPR message 1335 includes multiple Dynamic Allocation Info fields, for different data queues. This information enables the AP/PCP 1325 to prioritize channel access according to queue occupancy across multiple STAs. In Wang). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 15. Trainin in view of Wang teach the device of claim 12, and the device serves as a relay between the first wireless communication device and at least one third wireless communication device, and the programming instructions instruct the processor electronics to operate the transceiver to: relay a frame to be directed to the at least one third wireless communication device ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the RDS 903 is a relay. In Wang). 
Compact notation has been utilized above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 16. Trainin in view of Wang teach the device of claim 15, wherein the programming instructions instruct the processor electronics to operate the transceiver to: transmit the frame to be directed to the at least one third wireless communication device, after a last acknowledgement frame has been transmitted, according to the order of the sequence of frames indicated in the announcement frame ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the RDS 903 is a relay. In Wang). 
Compact notation has been utilized, above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 17. Trainin in view of Wang teach the device of claim 15, and the programming instructions instruct the processor electronics to operate the transceiver to: transmit, using spatial reuse, the frame to be directed to the at least one third wireless communication device, simultaneously with the first wireless communication device's transmission of one of the sequence of frames to a respective one of the plurality of second wireless communication devices ([0144] The AP/PCP 904 determines 949 that the RDS 903 will act as a relay for communications between the S-REDS 901 and the D-REDS 902. The AP/PCP transmits a Relay Link Setup Response 951 to the S-REDS 901. The Relay Link Setup Response 951 includes a relay field that indicates that the RDS 903 will function as a relay. The AP/PCP 904 transmits a Relay Link Setup Response 953 to the RDS 903. The Relay Setup Response 953 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the destination is the D-REDS 902. The AP/PCP 904 transmits a Relay Link Setup Response 955 to the D-REDS 902. The Relay Setup Response 955 includes an indicator that indicates that the source is the S-REDS 901 and an indicator that indicates that the RDS 903 is a relay. In Wang). 
Compact notation has been utilized, above, wherein, when a feature is attributed to a reference, other than the primary reference; the primary reference does not explicitly disclose the feature.
The motivation to combine the references, is the same as the parent claim. 

Claim 18. Trainin teaches a device comprising: a transceiver; processor electronics coupled with the transceiver; and a non-transitory computer-readable storage medium coupled to the processor electronics and storing programming instructions for execution by the processor electronics (figures 5,6), wherein the programming instructions instruct the processor electronics to operate the transceiver to: transmit an announcement frame ([0006] FIG. 2 illustrates an announcement traffic indication message ATIM frame delivery by an access point AP) indicating a broadcast or multicast service period to a plurality of second wireless communication devices (figure 1, stations A B C 104), wherein the announcement frame indicates (i) an end time of the broadcast or multicast service period and (ii) by an indicator in the announcement frame ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) an order of a sequence of frames to be directed to the plurality of second wireless communication devices (FIG. 2), each frame of the sequence of frames to be directed to a respective one of the plurality of second wireless communication devices, wherein the announcement frame does not solicit an acknowledgement ([0026] AP 102 to transmit multiple group-addressed ATIMs 200 in different directions. Group-addressed ATIMs, as with other group-addressed messages, include specific encoding of the address field that makes it group-addressed, and group-addressed frames can be received therefore, by multiple STAs. [0029] amount of time between transmission of the first ATIM and the second ATIM is smaller than a short interframe space SIFS) (Examiner note: since frame is being, simultaneously, sent to multiple stations, in one direction; and, next, within a time smaller than a short interframe space, similarly, in a different direction; there would be no time to receive acknowledgements); transmit, using a directional antenna pattern, the each frame of the sequence of frames to the respective one of the plurality of second wireless communication devices, according to the order of the sequence of frames indicated in the announcement frame (FIG. 2 elements 200) ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) (Examiner note: see the response to the argument’s section, above, regarding engineering interpretation of how FIG. 2 would be extended regarding what is explicitly not shown in FIG. 2); and receive, from the respective one of the plurality of second wireless communication devices, an acknowledgement frame in response to the each of the sequence of frames (FIG. 2 elements 208) ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames) (Examiner note: see the response to the argument’s section, above, regarding engineering interpretation of how FIG. 2 would be extended regarding what is explicitly not shown in FIG. 2). 
Trainin does not explicitly disclose the underlined feature above, namely broadcast or multicast.
Trainin does not explicitly disclose broadcast or multicast.
As seen above Trainin discloses a service period.
However, Wang discloses broadcast or multicast ([0132] FIG. 4 is a diagram of an example signaling procedure for Relay DMG Station RDS selection for range extension 400 involving a S-REDS 401, a PCP/AP 402, a first RDS 403, a second RDS 404, and a D-REDS 405. In this example, the PCP/AP 402 may announce a service period SP 410 to the S-REDS 401, D-REDS 405, and also each known RDS 403, 404 in a quasi-omni broadcasting manner to perform beamform BF training processing 415. [0140] FIG. 9 is a diagram of an example signaling procedure for a link setup for range extension 900. FIG. 9 shows an example link setup procedure between an S-REDS 901 and a D-REDS 902 through an RDS 903, with assistance from an AP/PCP 904. Initially, the S-REDS 901 may determine the identity of a capable D-REDS 902 by transmitting an Information Request message 905 to the AP/PCP 904 with the Subject Address field set to the Broadcast address. In response, the AP/PCP 604 may transmit an Information Response message 907 with the identities and capabilities of all BSS/PBSS members. The S-REDS 901 may transmit a Relay Link Setup Request 909 to the AP/PCP 904. The Relay Link Setup Request 909 may include an indicator that indicates the D-REDS 902 as the destination STA. The AP/PCP 904 may transmit an Extended Schedule 911 to the S-REDS 901. The Extended Schedule 911 may include a BF training field set to 1 and a destination AID field that indicates the D-REDS 902. The AP/PCP 904 may also transmit an Extended Schedule 913 to the D-REDS 902. The Extended Schedule 913 may include a BF training field set to 1 and a destination AID field that indicates the S-REDS 901).
(AIA ) Prior to the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art, to combine Wang with Trainin; the motivation is to set up directional multigigabit range extensions utilizing relayed links. E.g. see Wang (0003] In IEEE 802.11ad-2012, Very High Throughput using the 60 Gigahertz GHz band has been introduced. Wide bandwidth spectrum at 60 GHz is available, thus enabling very high throughput operation. IEEE 802.11ad supports up to 2 GHz operating bandwidths and the data rate can reach up to 6 Gigabits per second Gbps. Since the propagation loss at 60 GHz is more significant than at the 2.4 GHz and 5 GHz bands, beamforming has been adopted in IEEE 802.11ad as a means to extend the coverage range. Another feature of the IEEE 802.11ad amendment is the addition of a scheduled channel access mode in addition to contention-based access. This allows an AP and STA to gain predictable access to the channel. Further, in addition to the IBSS, the IEEE 802.11ad introduced the concept of a Personal Basic Service Set PBSS as an ad-hoc network. Similar to the IBSS, the PBSS is a type of IEEE 802.11 local area network LAN in which STAs communicate directly with each other. In contrast to the IBSS, in the PBSS one STA assumes the role of the PBSS control point PCP).
Therefore, the combination of Wang with Trainin, discloses the combination of the above limitations.

Claim 19. Trainin in view of Wang teach the device of claim 18, and (In Trainin) the announcement frame further indicates an end time of a last frame in the sequence of frames within the broadcast or multicast service period ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames). 

claim 21. Trainin in view of Wang teach the method of claim 1, and (In Trainin) the indicator indicates the order of the sequence of frames to the plurality of second wireless devices ([0022] A Data Transmission Interval DTI may contain one or more CBAPs, not shown in FIG. 2, and scheduled service periods, SPs, not shown in FIG. 2, in which STAs 104 exchange data frames).
Trainin in view of Wang do not explicitly disclose, the combination of these features: the indicator is an index mapping to the order of the sequence of frames in a lookup table stored at the plurality of second wireless devices.
(See the claim interpretation, in light of the disclosure, provided in the response to the arguments’ section above.)
	Examples of rationales that support a conclusion of obviousness include:
	"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
	There are a finite number, namely two, of identified, predictable solutions, the first: indicator is explicit (e.g., Stations 520-1, 520-2, . . . 520-n), and the second: index mapping to a lookup table stored at the Stations (e.g., index 1 maps to Station 520-1, index 2 maps to Station 520-2, . . . index n maps to Station 520-n); both of these solutions are with a reasonable expectation of success, namely that, the specific Stations are indicated. 
The first solution would indicate the full name of the Stations. The second solution would indicate an abbreviation of the full name of the Stations. 
In both of these predictable solutions, the required information is communicated to the Stations. 

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:
CHU (US 20160255606 A1)
[0029] FIG. 2 is a diagram of an example transmission sequence 200 in a WLAN, such as the WLAN 10 of FIG. 1, according to an embodiment, in which an AP, such as the AP 14, performs beamforming training with multiple client stations, such as multiple ones of the client stations 25. The AP 14 transmits an announcement frame 202 to multiple client stations 25. The announcement frame 202 is a downlink (DL) frame because the announcement frame 204 is transmitted in the downlink direction from the AP 14 to the client stations 25, in an embodiment. In an embodiment, the announcement frame 202 identifies client stations 25 that are to participate in the beamforming training. For example, the announcement frame 204 includes a respective identifier, such as an association identifier (AID) or a partial AID (PAID), associated with each client station 25 that is an intended participant of the beamforming training, in an embodiment. In an embodiment, the announcement frame 202 is a null data packet announcement (NDPA) frame. In an embodiment, the announcement frame 202 is a broadcast control frame that occupies the entire bandwidth of the communication channel in which the beamforming training is being performed. Thus, for example, in an embodiment in which the beamforming training is being performed in an 80 MHz-wide communication channel, the announcement frame 202 occupies an 80 MHz bandwidth. As another example, in an embodiment in which the beamforming training is being performed in a 40 MHz-wide communication channel, the announcement frame 202 occupies a 40 MHz bandwidth. In another embodiment, in which the beamforming training is being performed in a communication channel of another suitable width, the announcement frame 202 occupies a corresponding bandwidth of the other suitable width.

Lou (US 20130286959 A1)
[0332] After a COBRA controllee initiated TOD clock offset and propagation delay estimation process, the STA may relay information such as C_Offset and PDelay to the AP using a frame that may include the COBRA controllee IE. The AP may determine a refresh rate for the STA based on the TOD C_offset and PDelay changing rate. The AP may inform the STA of such refresh frequency using a unicast frame that may contain the unicast COBRA group management IE or a broadcast frame that may contain the broadcast COBRA group management IE. At every refresh interval, the AP may determine to initiate the COBRA controller initiated TOD clock offset and propagation delay estimation process. The AP may also determine to have the STA initiate the COBRA controllee initiated TOD clock offset and propagation delay estimation process.

Grandhi (US 20110261708 A1)
[0152] The sounding request frame or sounding frame from the beamformer may include the group ID information in either the PHY preamble or in MAC layer fields. In these scenarios, the RA field of the sounding request frame or sounding frame from the beamformer may include one of the following: a broadcast ID or a general group ID representing all group transmissions (e.g., MU-MIMO or OFDMA). Also, if the PHY preamble of the sounding request frame or sounding frame from the beamformer is modified, then L-SIG TXOP protection as defined in IEEE 802.11n may be used for NAV setting of legacy devices, because the legacy devices may not understand or decode the modified PHY preamble. Alternatively, a legacy format frame (e.g., CTS to self) may be sent before the sounding request frame or sounding frame from the beamformer to set the NAV.

KIM (US 20110002219 A1)
[0223] With the embodiment of FIG. 26B (and also within other embodiments), the MU-MIMO/OFDMA transmitter can relay received feedback (e.g., as V matrices) to other MU-MIMO/OFDMA recipients as well to allow them to cancel cross talk (interference). A supplied transmit vector (TXV) may be used to increase SINR (signal to interference noise ration) at a receiver. The feedback relay may be accomplished through various means. For example, a directed transmission(s) may be sent using management frames that contain only this information. The MU-MIMO/OFDMA transmitter knows which destination or recipient devices to target in a single MU-MIMO transmission, and therefore, in cases that TXV is provided to the destination or recipient devices, it can send only the needed TXV values to the specific targeted destinations or recipient devices. 
[0224] For example, if STA1 and STA2 will be paired in a MU-MIMO transmission, the transmitter sends the TXV for STA1 to STA2 and sends the TXV for STA2 to STA1, but it is not necessary to send the TXV for STA1 to STA3 if there will not be a MU-MIMO transmission to the pair STA1 and STA3. Alternately, the feedback may be returned in aggregate transmissions, e.g. management frames with relayed feedback aggregated with data frames. The feedback relay may also be accomplished by multicast transmissions.

Kasher (US 20160380685 A1) discloses: [0064] FIG. 7 illustrates an example embodiment of a communication sequence diagram 700. More specifically, the communication sequence diagram 700 illustrates an AP and a STA communicating on a lower frequency band to initiate a beamforming operation for a higher frequency band and communicating a training packet on a higher frequency band. The sequence illustrated in FIG. 7 may occur after beamforming has been conducted on a lower frequency band, and beamforming information has been communicated between the AP and STA for the higher frequency band. The AP may communicate a start beamforming message 702 on a lower frequency band to the STA. The STA may receive the start beamforming message and may respond with an ACK management message 704 on the lower frequency band. The ACK management message may include a start time to indicate a time to commence a beamforming operation for the higher frequency band. [0120] In a fourth example and in furtherance of any of the previous examples, a system, device, controller, or an apparatus may include circuitry to send a start beamforming message in one or more packets in the first frequency band of communication to initiate the beamforming operation, and receive an acknowledgement (ACK) management packet in the first frequency band of communication, the ACK management packet comprising an amount of time to wait after the end of the ACK management packet before commencing the beamforming operation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465